Exhibit 10.1

LOGO [g15868image002.jpg]

November 6, 2007

Mr. Eugene M. Bullis

404 Main Street

Amesbury, MA 01913

Dear Gene:

I am pleased to extend to you an offer of employment to join The Hanover
Insurance Group as Executive Vice President and Chief Financial Officer,
reporting directly to me. The terms of your employment would be as follows:

 

1. Effective on your first day (your “Employment Date”), your salary will be
payable in biweekly installments of approximately $18,461, which annualizes to
$480,000.

 

2. You will participate in the 2008 Annual Incentive Compensation Program (IC)
at a target of 90% of your 2008 year-end base salary. The program may be funded
up to two times the target award level based on the Company’s achievement of
specific financial goals. Your individual target goals will be established by
you and me (subject to ratification by the Compensation Committee) in accordance
with The Hanover Insurance Group Short Term Incentive Plan. Any IC payment is
contingent upon you being employed at Hanover at the time the payment is made
and achievement of your individual goals, and is subject to the terms of the
program and approval of the Compensation Committee.

 

3. You will receive a $150,000 gross hire-on bonus payable to you within your
first pay period. This will serve as a sign-on bonus and payment in lieu of a
pro rated 2007 Annual Incentive Compensation Award and a 2007 Long-Term
Incentive Compensation Award. Should you voluntarily leave the Company within
twelve (12) months of your Employment Date, you agree to repay the hire-on bonus
paid by the Company on the following schedule:

 

Less than six months:   100% of bonus Six to twelve months:   50% of bonus

 

4.

Additionally, you will be granted Individual Goal Performance-Based Restricted
Stock Units (“PBRSUs”) on your Employment Date with an estimated current value
of approximately $1,000,000. Your PBRSUs will vest on December 31, 2009,
provided and to the extent you have achieved your Individual Performance Goals
as described below and you are an active employee at that time. One-half of your
PBRSUs will be subject to you having achieved your 2008 Individual Performance
Goals by December 31, 2008; and one-half of your PBRSUs will be subject to you
having achieved your 2009 Individual Performance Goals by December 31, 2009.
Your 2008 and 2009 Individual Performance Goals will be established by you and
me by March

 

LOGO [g15868image003.jpg]



--------------------------------------------------------------------------------

Mr. Eugene M. Bullis

November 6, 2007

Page 2 of 3

31, 2008 and March 31, 2009, respectively, and will be subject to approval by
the Compensation Committee. The determination of your achievement of your 2008
and 2009 Individual Performance Goals, respectively, will be determined by me,
subject in all cases to approval by the Compensation Committee.

The granting of PBRSUs is subject to the approval of the Compensation Committee
of the Board of Directors and the terms and conditions of The Hanover Insurance
Group, Inc. 2006 Long-Term Incentive Plan, and as otherwise specified in the
grant agreements.

 

5. We will reimburse you for reasonable temporary living expenses for up to
eight weeks, such reimbursements to be in accordance with our standard
relocation program. You will be eligible to participate in The Hanover Insurance
Group’s benefit programs including, but not limited to, Group Medical, Dental,
Life, Short and Long Term Disability Insurance, The Hanover Insurance Group
Retirement Savings Plan (Qualified 401(k) Plan) and our Nonqualified Retirement
Savings Plan available to executives with total compensation (annualized salary
and bonuses) of $225,000 or more.

 

6. You will be eligible to participate in our Financial Planning benefit
provided through AYCO Financial Services, Inc.

 

7. You agree to abide by The Hanover Insurance Group’s Code of Conduct and all
other corporate policies as in effect from time to time. Employment at The
Hanover Insurance Group is at-will. This means that you or the Company can
terminate the employment relationship at any time, for any reason or no reason
at all, with or without cause or notice.

 

8. You will also be recommended for participation in Hanover’s Change-In-Control
Plan at the Category 3 level (1x multiple). Participation in the Plan and the
applicable level is subject to the approval of the Compensation Committee of the
Board of Directors and the terms and conditions of The Hanover Insurance Group
Amended Employment Continuity Plan, as in effect from time to time.

 

9. You will be eligible to earn four (4) weeks vacation annually in addition to
Company paid holidays and other Company Leave Plans described in our Benefits
Programs. Vacation time for 2007 will be pro-rated based on your date of hire.

 

10. As a condition of employment, all employees will be paid through Electronic
Funds Transfer (EFT). You may elect to distribute your pay into one or more
accounts.

 

11. Under Federal Immigration Law, you will be required to complete an I-9 form
verifying your employment eligibility in the United States. Refer to the
enclosed materials for a list of acceptable forms of documentation. You should
bring the appropriate documents with you to new employee orientation on your
first day of work.

 

12.

As a condition of your hiring and continued employment thereafter, you agree
that you will not, directly or indirectly, during the term of your employment
with the Company and for a period of one year thereafter, hire, solicit, entice
away or in any way interfere with the Company’s relationship with, any of its
policyholders, customers, clients, agents, vendors, officers or



--------------------------------------------------------------------------------

Mr. Eugene M. Bullis

November 6, 2007

Page 3 of 3

employees, or in any way participate with, assist or encourage a third party to
do so. We understand that there are no impediments such as non-solicitation or
non-competition arrangements, which would impede your ability to carry out your
contemplated responsibilities with the Company.

 

13. We understand that you are prepared to begin here immediately.

Finalization of this offer letter is contingent upon approval from the
Compensation Committee. In this regard, we have discussed the terms of this
offer with the Chairman of the Board and the Chairman of the Compensation
Committee.

The offer is also contingent upon a satisfactory reference and background check.
Our standard procedure is to complete our reference and background checks once
your authorization has been received.

Gene, I am very excited about the prospect of you joining The Hanover. All of us
on the senior team are confident that you can make a significant difference here
and are enthusiastic about our upcoming partnership. Please do not hesitate to
call me or Bryan Allen if you have any questions.

Sincerely,

/s/ Frederick H. Eppinger

Frederick H. Eppinger

President and Chief Executive Officer

The foregoing terms and conditions of employment are hereby agreed to and
accepted:

 

/s/ Eugene M. Bullis                November 6, 2007             Mr. Eugene M.
Bullis    Date